DETAILED ACTION
Applicant’s reply, filed 23 March 2021 in response to the non-final Office action mailed 24 December 2020, has been fully considered. As per Applicant’s filed claim amendments claims 1-11 and 14-15 are pending, wherein: claims 2-10 have been amended, claims 1, 11 and 14-15 are as previously presented, and claims 12-13 have been cancelled by this and/or previous amendment(s). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Laas et al. (US 6,767,958) in view of Niesten et al.(US 9,364,577).
Regarding claims 1, 8-9 and 11, Laas teaches modified polyisocyanates which are the reaction product of a polyisocyanates with 2-(cyclohexylamino)-ethanesulfonic acid and/or 3-(cyclohexylamino)-propanesulfonic acid (abstract; col 3). Laas teaches the reaction carried out by reacting (col 4 ln 1-25):
A) a polyisocyanates component with an average functionality of 2.0 to 5.0 and a content of aliphatically, cycloaliphatically, araliphatically and/or aromatically bonded isocyanate groups of 8.0 to 27.0 wt% (col 4 ln 37 to col 5 ln 24); and
B) 0.3 to 25.0 wt%, based on total weight of A) and B), of 2-(cyclohexylamino)-ethanesulfonic acid and/or 3-(cyclohexylamino)-propanesulfonic acid (col 5 ln 25-36); and 

in the presence of D) 0.2 to 2.0 equivalents, based on the sulfonic acid groups of B), of a tertiary amine (col 6 ln 19-45). Laas further teaches conventional catalysts may also be present (col 6 ln 46 to col 7 ln 2), and teaches selection of suitable solvents (col 7 ln 3-22).
Laas is silent to the reaction of A) with B) carried out in the presence of at least one antioxidant. Niesten teaches methods of making hydrophilic polyisocyanates (col 13 ln 20 to col 14 ln 56), suitable for forming polyurethanes, wherein stabilizers and/or antioxidants, such as di-tert-butylcresol (instant 2,6-di-tert-butyl-4-methylphenol) or tocopherol, can be added before or during the reaction of the isocyanates with the hydrophilizing polyalkylene oxide group (col 13 ln 65 to col 14 ln 2). Niesten and Laas are analogous art and are combinable because they are concerned with the same field of endeavor, namely hydrophilic polyisocyanates suitable for forming polyurethanes. At the time of filing a person having ordinary skill in the art would have found it obvious to include the antioxidants of Niesten in the reaction of Laas and would have been motivated to do so as Laas invites the presence of additives and further as Niesten teaches it is known to include antioxidants before or during formation of the hydrophilic polyisocyanates. 
Regarding claim 2, Laas in view of Niesten renders obvious the method as set forth above. Laas further teaches the component A) polyisocyanates have uretdione, isocyanurate, allophanate, biuret, etc. structures (see col 4 ln 46 to col 5 ln 12), and 
Regarding claims 3-6, Laas in view of Niesten renders obvious the method as set forth above. Laas further teaches the component B) comprise the above noted aminosulfonic acids CHES and CAPS (col 5 ln 25-35) and are presnt from 0.3 to 25 wt% (col 5 ln 34). 
Regarding claim 7, Laas in view of Niesten renders obvious the method as set forth above. Laas further teaches the component C) are monohydric polyalkylene oxide polyether alcohols containing a statistical average of 5 to 35 ethylene oxide units per molecule, and teaches either pure polyethylene oxide polyethers or mixed polyalkylene oxide ethers which comprise ethylene oxide units to the extent of at least 40 mol% (col 5 ln 37-44; col 6 ln 1-10).
Regarding claim 10, Laas in view of Niesten renders obvious the method as set forth above. Laas teaches the inclusion of further additives in amounts of 0.001 to 2 wt% (col 6 ln 66-68). Further, Niesten teaches including the antioxidants for their express purpose but does not specifically teach an amount. However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of antioxidant and would have been motivated to do so to obtain the desired level of stabilization.  A prima facie case of obviousness may be rebutted, however, where the results of the In re Boesch and Slaney, 205 USPQ 215).
Regarding claims 14-15, Laas in view of Niesten renders obvious the method and compositions as set forth in claims 1 and 11 above. Laas teaches the polyisocyanates are capable of forming sedimentation-stable dispersions in water (col 7 ln 35-40), are advantageous for use in aqueous 2C PU paints (col 7 ln 40-50), are valuable starting materials for preparing polyisocyanates plastics (col 8 ln 1-4), are suitable for use as crosslinking agents in paint binders (col 8 ln 8-20), adhesives, leather and textile coatings, AOX free papermaking and additives in mineral building materials (col 9 ln 10-25). Laas further teaches the paints suitable for coating substrates including metal, wood, glass, stone, etc. (col 8 ln 45-65). Laas also exemplifies a paint composition dried by heating (example 10). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 1-11 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/391,796 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant and copending application are directed to substantially the same methods of making polyisocyanates containing sulfonate groups comprising the same steps, the same components A)-C) and component D) (instant ‘antioxidant’; copending ‘radical scavenger and/or peroxide decomposer’), and substantially the same amounts and component identities. The claims of both the instant and copending application are further directed to the same products and/or uses.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B) Claims 1-8, 10-11 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/048,716 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments/Amendments
The objections to claims 2-4, 6-9 and 12 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(b) rejections of claims 3, 10 and 12-13 are withdrawn as a result of Applicant’s filed claim amendments. 

The 35 U.S.C. 103 rejection of claims 1-15 as unpatentable over Laas et al. (US 6,767,958) in view of Niesten et al. (US 9,364,577) is maintained. Applicant’s arguments (Remarks, pages 7-10) have been fully considered but were not found persuasive. 
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Applicant’s argument that the cited art fails to recognize the problem solved by the claimed methods, Applicant is reminded that the rejection under 35 U.S.C. 103(a) is based upon a combination of references and that the reason or motivation to modify the prior art reference(s) may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Furthermore, it is noted that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. The motivation question arises in the context of the general problem confronting the inventor, rather than the specific problem solved by the invention (see In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006); see also Cross Med. Prods., Inc. v. Medtronic Sofamore Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings; see also In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990); MPEP 2144 and 2141.01). 
In response to Applicant’s general assertion that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
Applicant admits that Niesten directs one of ordinary skill to add antioxidants during the preparation of hydrophilic polyisocyanates before, during or after the reaction of a polyisocyanates component with a monofunctional polyalkylene oxide alcohol but argues that one of ordinary skill would not be motivated to combine the primary reference of Laas with Niesten because Niesten does not say “why”. Applicant’s argument is not persuasive. Niesten clearly teaches that it is well-known in the art of methods of making polyisocyanates to include antioxidant components before, during or after reaction of the polyisocyanate and monofunctional alkylene oxide components. As such one of ordinary skill in the art having been appraised of the teachings of Laas would have found it obvious to look to the teachings of Niesten and arrive at the instant invention with a reasonable expectation of success given Niesten’s teaching that addition of antioxidants before, during or after the reaction (as noted above) are all known and equally suitable points of addition when manufacturing hydrophilic polyisocyanates (see rejection). 
A) of claims 1-15 as unpatentable over claims 1-15 of copending Application No. 16/391,796 and the provisional nonstatutory double patenting rejection B) of claims 1-8 and 10-15 as unpatentable over claims 1-15 of copending Application No. 17/048716, are maintained as set forth above. Applicant’s acknowledgment thereof and request to hold said rejections in abeyance is noted (Remarks, pages 10-11).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767